DETAILED ACTION

This communication is responsive to Amendment filed 12/17/2020.
Claims 1-20 are pending in this application.  Claims 1 and 13 are independent claims.   This Office Action is made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 11-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh et al. (U.S. 2017/0339688 A1).
Re claim 1, Singh et al. disclose in Figures 1-10 a method for managing a network slice instance, comprising: 
receiving, by a first network device, an update request message sent by a transmit end, wherein the update request message carries identification information of a first network slice instance, and the update request message is used to request to update a first network function of 
sending, by the first network device, a first configuration request message to a second network device based on the update request message, wherein the first configuration request message is used to request to configure the second network function for the first network slice instance (e.g. Figures 1-2 and 7-8 with S701-S702 and paragraphs [0009, 0049-0050]); 
receiving, by the first network device, a configuration response message sent by the second network device based on the first configuration request message, wherein the configuration response message is used to indicate that the second network function has been configured (e.g. Figures 3-8 with S703-S704 and S803-S804 and paragraphs [0009 and 0053-0054]); and
sending, by the first network device, an update response message to the transmit end based on the configuration response message, wherein the update response message is used to indicate that the first network function has been updated to the second network function (e.g. abstract, Figures 3-8 with S705 and paragraphs [00049-0050] and claim 1 in page 7). 
Re claim 2, Singh et al. disclose in Figures 1-10 before the sending, by the first network device, a first configuration request message to a second network device based on the update request message, the method further comprises: determining, by the first network device when the first network function is a shared network function, at least one second network slice instance sharing the first network function with the first network slice instance (e.g. Figures 1-2); and the sending, by the first network device, a first configuration request message to a second network device based on the update request message comprises: sending, by the first network device, the first configuration request message to the second network device when the first network function 
Re claim 3, Singh et al. disclose in Figures 1-10 before the sending, by the first network device, a first configuration request message to a second network device based on the update request message, the method further comprises: sending, by the first network device, a modification request message to at least one of the second network device, a third network device, and a fourth network device when a third network function dependent on the first network function exists in the first network slice instance, wherein the modification request message is used to request to modify the third network function (e.g. paragraphs [0032 and 0054] and claim 19 in page 7). 
Re claim 4, Singh et al. disclose in Figures 1-10 before the sending, by the first network device, a modification request message to at least one of the second network device, a third network device, and a fourth network device, the method further comprises: determining, by the first network device when the third network function is a shared network function, at least one third network slice instance sharing the third network function (e.g. Figures 3-8); and the sending, by the first network device, a modification request message to at least one of the second network device, a third network device, and a fourth network device comprises: sending, by the first network device, the modification request message to at least one of the second network device, the third network device, and the fourth network device when the third network function 
Re claim 5, Singh et al. disclose in Figures 1-10 before the sending, by the first network device, a first configuration request message to a second network device based on the update request message, the method further comprises: sending, by the first network device, a creation request message to the third network device when no available second network function exists and the second network function is a virtualized network function, wherein the creation request message is used to request to create the second network function, and the creation request message carries a parameter of the second network function (e.g. Figures 3-8 with the request for creating NS instance); and receiving, by the first network device, a first response message sent by the third network device based on the creation request message, wherein the first response message is used to indicate that the second network function has been created (e.g. Figure 3); and the sending, by the first network device, a first configuration request message to a second network device based on the update request message comprises: sending, by the first network device, the first configuration request message to the second network device based on the first response message (e.g. abstract, Figures 3-8 with S705 and paragraphs [00049-0050] and claim 1 in page 7).
Re claim 7, Singh et al. disclose in Figures 1-10 after the first network device updates the first network function to the second network function, the method further comprises: deleting, by the first network device, the first network function for the first network slice instance (e.g. paragraph [0032] with updating). 
Re claim 8, Singh et al. disclose in Figures 1-10 the deleting, by the first network device, the first network function for the first network slice instance comprises: sending, by the first 
Re claim 11, Singh et al. disclose in Figures 1-10 before the sending, by the first network device, a first configuration request message to a second network device based on the update request message, the method further comprises: sending, by the first network device, a first query request message to a storage device, wherein the first query request message is used to query validity of the update request message, and the first query request message carries an identifier of the transmit end; and receiving, by the first network device, a first query response message sent by the storage device based on the first query request message, wherein the first query response message is used to indicate whether the update request message is valid; and the sending, by the first network device, a first configuration request message to a second network device based on the update request message comprises: sending, by the first network device, the first 
Re claim 12, Singh et al. disclose in Figures 1-10 after the receiving, by the first network device, a configuration response message sent by the second network device based on the first configuration request message, the method further comprises: sending, by the first network device, an update notification message to the storage device, wherein the update notification message carries updated information of the first network slice instance; and receiving, by the first network device, a storage success message sent by the storage device based on the update notification message (e.g. Figures 3-8 and paragraph [0032] with updating). 
Re claim 13, it is an apparatus claim having similar limitations cited in claim 1.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 14, it is an apparatus claim having similar limitations cited in claim 2.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 15, it is an apparatus claim having similar limitations cited in claim 3.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 16, it is an apparatus claim having similar limitations cited in claim 4.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 17, it is an apparatus claim having similar limitations cited in claim 5.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 19, it is an apparatus claim having similar limitations cited in claim 7.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 7.
Re claim 20, it is an apparatus claim having similar limitations cited in claim 8.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 8.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 13 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 32 of copending Application No. 16/400,687 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because these claims have similar limitations wherein the create request is considered as update request.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 6, 9-10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 

The applicant argues in pages 12-13 for claims that the provisional application No. 62/337,345 fails to provide the support of paragraph [0054] of the Singh (U.S. 2017/0339688 A1) in order to be qualified as prior art.
The examiner respectfully submits that paragraph [0054] of Singh was applied to show the teaching of “receiving, by the first network device, a configuration sent by the second network device based on the first configuration request message, wherein the configuration response message is used to indicate that the second network function has been configured”.  This specific limitation of current application can be reasonably seen in the provisional application ‘345, particularly Figure 3.  The exact wordings of the limitations can be seen in the provisional but the context of claimed limitation can be reasonably seen in Figure 3 (as part of the provisional) wherein the first network device is the UE (user equipment) and the second network device is the RAN/CN (core network) wherein Figure 3 shows the UE initially send the service request to the RAN/CN and the CN  processed/enabled the service request corresponding to the network slice function, and then the CN sends the response back to the EU (NSI service reply (NSI-ID)) to notify the function has been processed/enabled and association with related network slice instance function completely setup.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443